Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because limitations recited in ll. 5-14 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (nodes, memory, computer instructions, processor, computer-readable medium) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The final limitation recited in ll. 15 can be considered extra-solution activity that would be insufficient to amount to significantly more than the abstract idea itself (Step 2B). The limitations recited in ll. 8-11 are directed to non-functional descriptive language merely further defining the process model and reachable nodes, and does not affect the abstract idea eligibility analysis. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (e.g. determining) and non-functional descriptive language (e.g. defining the process model and process). Therefore, the aforementioned claims 2-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 9-24, they have similar limitations as claims 1-8 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US 2021/0216925) (hereinafter Dixit as previously cited),Putra et al. (US 2018/0225189) (hereinafter Putra),Ritter et al. (US 2013/0097320) (hereinafter Ritter),
Buffett (US 2013/0035976) (as previously cited), andRozinat et al. (“Conformance Checking of Processes Based on Monitoring Real Behavior”) (hereinafter Rozinat) (as provided in Notice of References Cited dated 08/20/2021).

As per claim 1, the combination of references above teaches a computer-implemented method comprising: 
	recording execution of a process, executed by a computing device, in an event log (Putra [0003] and [0079]);
	determining reachable nodes for each respective node (Ritter [0144]; [0005]; [0076]) in a process model representing expected execution of the process (Dixit [0003]; [0317]; [0376]), the reachable nodes determined as nodes connected to the respective node through one or more edges and/or one or more gateways only without traversing through any activity nodes in the process model (Ritter [0144]; [0005]; [0076]);
	determining conformance of the process by comparing transitions from source activities to destination activities in the event log with the reachable nodes (Buffett [0004] compare event logs with a priori model to assess conformance to a prescriptive or descriptive model which formulates rules to indicate how a flow should go e.g. source to destination activities of a flow comprising a plurality of nodes and given preconditions see [0039], [0046], and [0065]); and
	displaying the conformance of the process on a display device (Rozinat pg. 33, par. 2-3, pg. 34, fig. 17(a)-(c), and pg. 35, par. 1-3).

Putra and Dixit are both concerned with process modeling. Dixit teaches determining process conformance while Putra teaches recording execution of a process in an event log. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit in view of Putra because a large event log may be divided into small partitions in a log replay process of replaying an event log to improve the processing speed for replaying an event log thus resolving deviation and bottleneck issues occurring in a log replay process and improving overall operation processing speed of the system.

Ritter and Dixit are both concerned with process modeling. Dixit teaches determining process conformance while Ritter teaches reachable nodes that are connected by at least one edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit and Putra in view of Ritter because since all edges are implicit through connections and resource attributes, a simple structure can be used to represent the whole resource graph, edges included, in a generic way. This provides the advantage of being efficiently traversable, because once a base node has been determined, the next resource of a path can be found without the need to perform a search over all resources again.

Buffett and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Buffett teaches process mining for anomalous cases. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, and Ritter in view of Buffett because it would provide for a process mining method that accesses a base model for a process, generates a set of rules characterizing relations between tasks in an event log, specifies tasks that together fail to complete an instance of the process, and applies an abductive reasoning process using the set of rules and the specified tasks to identify one or more ways of completing the process instance.

Rozinat and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Rozinat teaches visually presenting conformance checking for a process model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, and Buffett in view of Rozinat because it would provide a solution for conformance checking of a process model and an event log via a visual interface.

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat as applied to claims 1, 9, and 17 above, and further in view of Baumgartner et al. (US 2011/0016441) (as previously cited).

As per claim 2, Baumgartner teaches the computer-implemented method of claim 1, wherein determining conformance of the process by comparing transitions from source activities to destination activities in the event log with the reachable nodes comprises: determining a transition from a source activity to a destination activity to be conforming where the destination activity is reachable from the source activity ([0005] assess whether a design conforms to its specification by verifying whether or not a target node is reachable).

Baumgartner and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Baumgartner teaches determining conformance based on whether or not a node is reachable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, and Rozinat in view of Baumgartner because it would provide a way to more efficiently perform reachability analysis by dynamically generating a binary decision diagram.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat as applied to claims 1, 9, and 17 respectively above, and further in view of Oguchi et al. (US 6,304,912) (hereinafter Oguchi as previously cited).

As per claim 3, Oguchi teaches further comprising dividing the process model into one or more control regions, wherein determining conformance of the process by comparing transitions from source activities to destination activities in the event log with the reachable nodes comprises: determining the conformance of the process by comparing the transitions from the source activities to the destination activities in the event log with the reachable nodes based on the one or more control regions (col. 60, ll. 20-38 in the event of one control region compare information indicating whether or not the destination host is reachable from the source host).

Oguchi and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Oguchi teaches comparing information to determine whether or not a destination host is reachable by a source host. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, and Rozinat in view of Oguchi because it would improve the performance of packet transmission within a network by eliminating the search of a routing and path information table.

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat in view of Oguchi as applied to claims 3, 11, and 19 respectively above, and further in view of Wang et al. (US 6,901,048) (hereinafter Wang as previously cited).

As per claim 4, Wang teaches wherein determining the conformance of the process by comparing the transitions from the source activities to the destination activities in the event log with the reachable nodes based on the one or more control regions comprises: determining a transition from a source activity to a destination activity to be nonconforming where a control region of the source activity and a control region of the destination activity have an exclusive relationship (col. 8, ll. 56-67 the source and destination fields are exclusively related to the datagram field).

Wang and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Wang teaches the exclusive relationship between the source, destination, and datagram fields of a packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, Rozinat, and Oguchi in view of Wang because it would provide for faster automatic switching of traffic within a network by detecting a failure of a protected link via a protection path rather than a failed link.

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat in view of Oguchi as applied to claims 3, 11, and 19 respectively above, and further in view of Kim et al. (US 9,973,442) (hereinafter Kim as previously cited).

As per claim 5, Kim teaches wherein determining the conformance of the process by comparing the transitions from the source activities to the destination activities in the event log with the reachable nodes based on the one or more control regions comprises: determining a transition from a last activity executed in a control region of a destination activity to the destination activity to be conforming where the destination activity is reachable from the last activity executed in the control region of the destination activity (fig. 6, block 610 determine reachability matrix for last stage or multi-stage network representing connectivity to one or more destination devices).

Kim and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Kim teaches a reachability matrix for a last stage and destination device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, Rozinat, and Oguchi in view of Kim because it would allow for network packet forwarding decisions to be made in a more efficient manner than a routing protocol.

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat in view of Oguchi as applied to claims 3, 11, and 19 respectively above, and further in view of Winkler et al. (US 2009/0144411) (hereinafter Winkler as previously cited).


As per claim 6, Winkler teaches wherein determining the conformance of the process by comparing the transitions from the source activities to the destination activities in the event log with the reachable nodes based on the one or more control regions comprises: for a transition from a source activity to a destination activity where no activity is executed in a control region of the destination activity, determining the transition to be conforming where the destination activity is reachable from an entry gateway of the control region of the destination activity ([0040] entry gateways are used for entry into and out of different networks while utilizing a Border Gateway Protocol to designate reachability among nodes within the system).

Winkler and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Winkler teaches entry gateways between networks and the designation of reachability of nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, Rozinat, and Oguchi in view of Winkler because it would provide for a highly adaptable way for determining the geographic location of a network entity within a network.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 22, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat as applied to claims 1, 9, and 17 respectively above, and further in view of Schnittger et al. (US 2019/0164091) (hereinafter Schnittger as previously cited).

As per claim 7, Schnittger teaches wherein the process model models the process using parallel and/or exclusive gateways to represent diversions in the process ([0031] and [0042] exclusive and parallel diverging gateways).

Schnittger and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Schnittger teaches exclusive and parallel diverging gateways. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, and Rozinat in view of Schnittger because it would provide for a way to automatically check for consistency after manual intervention in a business process modeling and notation based workflow execution in a production environment.

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 23, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Putra in view of Ritter in view of Buffett in view of Rozinat as applied to claims 1, 9, and 17 respectively above, and further in view of Cordray et al. (US 2010/0094981) (hereinafter Cordray as previously cited).

As per claim 8, Cordray teaches wherein the process is a robotic process automation process ([0026]).

Cordray and Dixit are both concerned with data flow in a computing environment. Dixit teaches determining process conformance while Cordray teaches reachable and unreachable networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixit, Putra, Ritter, Buffett, and Rozinat in view of Cordray because it would allow for the improvement in the ability to monitor and manage all parts of a network despite device failures or errors caused by unplanned network topology changes or traffic loads.

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 24, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

Response to Arguments
Applicant's arguments below are not persuasive. The others that are not addressed are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

On pg. 12 of the Remarks, Applicant argues that the human mind is not equipped to perform the recording of such a large number of activities executing at a high frequency in the event log. The examiner respectfully disagrees. Firstly, the phrase “large number of activities executing at a high frequency” does not appear in the claims. Secondly, even if the phrase was to be included in the claims, the terms “large number” and “high frequency” are relative and subjective terms. For example, a “large” number could be one, and a “high” frequency could be once. In the claims, the process could be a singular step occurring once which is easily recorded in the human mind or via pen and paper. Therefore, for at least the reasons stated above, Applicant’s argument is traversed and the rejection is maintained.


On pg. 13 of the Remarks, Applicant argues that the recited claims function as an improvement in the functioning of a computer. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (see MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must reflect the improvement in technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The claim must be evaluated to ensure the claim itself reflects the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Therefore, for at least the reasons stated above, Applicant’s arguments are hereby traversed and the rejections are maintained.

In the Remarks on pg. 14, Applicant argues that the recited claims amount to an inventive concept. The examiner respectfully disagrees. Applicant is reminded that the lack of prior art (i.e. novelty) does not avoid the problem of abstractness. While § 101 subject matter eligibility is a threshold test that typically precedes the novelty or obviousness inquiry (Bilski v. Kappos, 561 U.S. 593, 602 (2010)), it is a requirement separate from those other patentability inquiries (see Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017) and Mayo Collaborative Servs v. Prometheus Labs, Inc., 566 U.S. 66, 90 (2012)). It is important to recognize that the 35 U.S.C. 101 inquiry and other patentability inquiries might sometimes overlap. However, shifting the 35 U.S.C. 101 patent-eligibility inquiry entirely to the 35 U.S.C. 102 and 103 sections risks creating significantly greater legal uncertainty, and assumes that those sections can do work that they are not equipped to do. While material may be relevant to a novelty and obviousness analysis it may be the case where the material is not relevant to a determination of eligible subject matter. Eligibility and novelty are separate inquiries (see Affinity Labs of Tex., v. DirecTV, LLC, 120 USPQ2d 1201, 1208 Fed. Cir. 2016 and Synopsys, Inc. v. Mentor Graphics Corp., 120 USPQ2d 1473, 1483 Fed. Cir. 2016). Even assuming that a particular claimed feature was novel does not avoid the problem of abstractness. The search for an inventive concept under 35 U.S.C. 101 is thus distinct from demonstrating 35 U.S.C. 102 novelty. The novelty and non-obviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (see 2016 U.S. Dist. LEXIS 107478, [WL] and *4). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). A prior art search should not be necessary to resolve the inquiry as to whether an additional element (or combination of additional elements) is well-understood, routine, conventional activity. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 133 S. Ct. at 2117, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). Therefore, for at least the reasons stated above, Applicant’s arguments are hereby traversed and the rejections are maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Haberkern et al. (US 2020/0026263) disclose robotic process automation and completing a process in conformance with a SLA.

Li et al. (US 2015/0213373) disclose determining using a process model whether or not an event sequence conforms to a predefined process.

Roy et al. (US 2014/0047445) disclose determining whether or not a process log conforms to a process model.

Chan et al. (US 2015/0095257) in at least the abstract, [0004]-[0006], [0027], [0370], and [0390] disclose determining reachable nodes.

Hu et al. (US 2007/0033582) in at least [0007] disclose determining reachable nodes.

Bhamidipaty et al. (US 2012/0197677) in at least [0060] disclose determining reachable nodes.

Castellanos et al. (US 2005/0278301) in at least the abstract disclose determining reachable nodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 12, 2022